DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the closest prior art is US 2019/0290895 to Vogelbaum. The prior art of record fails to teach, disclose or render obvious a port catheter comprising “a port chamber formed in the port housing and closed by a septum, the port chamber configured to receive a first fluid through the septum…a first catheter connection which discharges the first fluid from the port chamber, a second catheter connection for connecting a second catheter to an infusion pump and supplying a second fluid to the port catheter from the infusion pump, and a third catheter connection communicating with the second catheter connection for connecting a third catheter which discharges the second fluid supplied by the infusion pump, the port catheter being configured to prevent the first and second fluids from coming in contact with one another, in addition to other limitations.	Regarding claim 10, the closest prior art is US 2019/0290895 to Vogelbaum. The prior art of record fails to teach, disclose or render obvious an implantable system comprising an implantable infusion pump and a port catheter including “the port chamber configured to receive a first fluid through the septum…a first catheter connection communicating with the port chamber for the connection of a first catheter, which discharges the first fluid from the port chamber, a second catheter connection for connecting a second catheter connected to an infusion pump and supplying a second fluid to the port catheter; and a third catheter connection, the port catheter being configured to prevent the first and second fluids from coming in contact with one another” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783